—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), dated December 5, 1997, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that there is an issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Lopez v Senatore, 65 NY2d 1017; Livai v Amoroso, 239 AD2d 565; Wolfram v Vassilou, 239 AD2d 340; Steuer v DiDonna, 233 AD2d 494). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.